In this case the appeal is from an order striking portions of the answer. Motion was granted to strike paragraphs 2, 3, 4, 7, 8, 12 and 16 of the answer.
Paragraph 2 of the answer was: "Defendant denies each and every and all and singular the allegations set out in folio 2 of the amended bill of complaint."
Paragraphs 3, 4, 7, 8, 12 and 16 were identical with paragraph 2 except that each referred to a like plea folio of the amended bill of complaint.
"Folio" as used in the pleading, refers to a division in a document for the purpose of measurement or reference. See New Merriam-Webster Dictionary.
The divisions of the bill of complaint.
We hold that the denials contained in the paragraphs of the answer where referred to were sufficient denials under the provisions of Section 34 of the 1931 Florida Practice Act and that these denials specifically deny those allegations of the bill of complaint respectively contained in the respective divisions of the bill of complaint referred to.
The allegations of the bill of complaint as contained in each of the divisions referred to were material allegations and the denial of those allegations specifically by the defendant in the answer was sufficient to present the issue of the truth of the allegations so contained in the bill of complaint and were sufficient to require proof of each of such allegations so denied.
It follows, therefore, that the order appealed from must be reversed and the cause remanded for further proceedings not inconsistent with the views herein expressed.
So ordered.
ELLIS, C.J., and TERRELL and BUFORD, J.J., concur.
WHITFIELD, P.J., and BROWN and CHAPMAN, J.J., concur in the opinion and judgment. *Page 548